Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-24, 26-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al.  (US 2017/0366808 A1).

Regarding claim 16, Lin discloses a method (see figs. 1 and 8) comprising: obtaining a picture in a bitstream (see input to 150 in fig. 1); obtaining a virtual boundary loop filter disable indicator that indicates whether loop filtering is to be disabled across a virtual boundary in the picture (e.g. see “skipping the filtering process at said one or more discontinuous boundaries” of 840 in fig. 8); based on the virtual boundary loop filter disable indicator indicating that the loop filtering is to be disabled across the virtual boundary in the picture (e.g. see “signaling syntax of on/off” in ¶ [0015]), obtaining a virtual boundary position indicator that indicates a position of the virtual boundary in the picture where the loop filtering is to be disabled (e.g. see 610 in fig. 6A); wherein the virtual boundary position indicator indicates a number of vertical virtual boundaries in the picture and a number of horizontal virtual boundaries in the picture (see vertical and horizontal sides of 610 in fig. 6A; see 830 in fig. 8, wherein “Determining one or more discontinuous boundaries” includes a number of horizontal and vertical boundaries of fig. 6A), wherein the virtual boundary position indicator comprises a vertical virtual boundary position indicator and a horizontal virtual boundary position indicator  (see “Boundary between Cubic face and Blank area is not filtered” in fig. 6A indicating position of both vertical and horizontal boundaries) , wherein the vertical virtual boundary position indicator indicates where the loop filtering is to be disabled in the vertical virtual boundaries in the picture  (see “Boundary between Cubic face and Blank area is not filtered” in fig. 6A), and wherein the horizontal virtual boundary position indicator indicates where the loop filtering is to be disabled in the horizontal virtual boundaries in the picture  (see “Boundary between Cubic face and Blank area is not filtered” in fig. 6A); determining the position of the virtual boundary in the picture where the loop filtering is to be disabled based on the virtual boundary position indicator (see “Boundary between Cubic face and Blank area is not filtered” in fig. 6A); and disabling the loop filtering across the determined virtual boundary in the picture (e.g. see “skipping the filtering process at said one or more discontinuous boundaries” of 840 in fig. 8).

Regarding claims 18, 26 and 33, Lin further discloses wherein the vertical virtual boundary position indicator indicates a start position and an end position of at least one vertical virtual boundary (see vertical “Boundary between Cubic face and Blank area is not filtered” in fig. 6A), and the horizontal virtual boundary position indicator indicates a start position and an end position of at least one horizontal virtual boundary (see horizontal “Boundary between Cubic face and Blank area is not filtered” in fig. 6A).



Regarding claims 20, 28 and 35, Lin further discloses wherein the picture comprises a frame-packed picture having a plurality of faces (e.g. see 310 in fig. 6A), and the virtual boundary in the picture comprises a face boundary in the picture (e.g. see 610 in fig. 6A).

Regarding claims 21, 29 and 36, Lin further discloses wherein the virtual boundary loop filter disable indicator is obtained at a sequence parameter set (SPS) level (e.g. see ¶ [0015]).

Regarding claims 22, 30 and 37, Lin further discloses wherein the loop filtering comprises at least one of adaptive loop filter (ALF), deblocking filter, or sample adaptive offset (SAO) filter (e.g. see ¶ [0010]).

Regarding claim 23, Lin further discloses wherein the picture is associated with a 360 degree video (e.g. see 310 in fig. 6A).

Regarding claim 24, the claim(s) recite analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Regarding claim 31, the claim(s) recite analogous limitations to claim 16, and is/are therefore rejected on the same premise.

Regarding claim 32, the claim(s) recite analogous limitations to claim 16, and is/are therefore rejected on the same premise.


Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant argued that Lin fails to teach  "...obtaining a virtual boundary position indicator [that] indicates a number of vertical virtual boundaries in the picture and a number of horizontal virtual boundaries in the picture," and "the virtual boundary position indicator [comprising] a vertical virtual boundary position indicator and a horizontal virtual boundary position indicator.. .," because Lin “teaches that 610 in FIG. 6A are discontinuous boundaries between the cubic faces and the blank faces. But the discontinuities between the cubic faces and the blank areas are not an indication, such as a virtual boundary position indicator, as the claims recite”. The Examiner respectfully disagrees. Li discloses throughout the specification that one or more virtual boundaries indicators are determined and signaled to distinguish continuous and discontinuous boundaries at multiple locations (e.g. see ¶ [0031], [0033], [0037], [0041]). This one or more, multiple locations and signaling indicate a number and location of sides comprising both vertical and horizontal boundaries (see fig. 6A). Else, there is no way for the system to determine the one or more discontinuous boundaries and where it is located to properly apply or not apply filtering, wherein figs. 6A-8 clearly shows the virtual boundaries indicator and signaling of which vertical and horizontal of the boundaries to not filter. If applicant argument is that the vertical location and number of boundaries are a separate indicator that is different or independent of the horizontal indicator, then the Examiner suggest amending the claims to reflect Applicant argument.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lin et al. (US 2017/0272758 A1), discloses deblocking filter disabling with syntax.
2.	Hendry et al. (US 2017/0347109 A1), discloses 360 degree video on/off filtering.
3.	Lin et al. (US 2018/0054613 A1), discloses in-loop filtering with on/off filtering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485